Case 1:18-cr-10350-LTS Document 81 Filed 10/04/19 Page 1 of 7

U.S. Department of Justice

Andrew E. Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3100 John Joseph Moakley United States Courthouse
1 Courthouse Way
Suite 9200
Boston, Massachusetts 02210

October |, 2019

Scott Gleason, Esq.
163 Merrimack St.
Haverhill, MA 01830

Re: United States v. Daniel Hernandez Ixta
Criminal No. 18-10350-LTS

Dear Mr. Gleason:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Daniel Hernandez Ixta (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

l. Change of Plea

Defendant will waive Indictment and plead guilty to count one of the Superseding
Information: Conspiracy to Possess with Intent to Distribute 400 Grams or More of Fentanyl and
| Kilogram or More of Heroin, in violation of 21 U.S.C. § 846. Defendant admits that he
committed the crime specified in this count and is in fact guilty of it.

The U.S. Attorney agrees to dismiss Count Two of the Superseding Indictment following
the imposition of sentence at the sentencing hearing.

2: Penalties

Defendant faces the following mandatory minimum and maximum penalties: incarceration
for not less than 15 years and up to life in prison; supervised release for not less than 10 years and
up to life; a fine of $20 million: a mandatory special assessment of $100; and forfeiture to the
extent charged in the Superseding Information.

Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential

|
Case 1:18-cr-10350-LTS Document 81 Filed 10/04/19 Page 2 of 7

immigration consequences, even if Defendant’s plea results in being automatically removed from
the United States.

3. Sentencing Guidelines

The parties agree, based on the following calculations, that Defendant’s total “offense
level” under the Guidelines is 29:

a) Defendant’s base offense level is 34, because the conspiracy involved at least 4
kilograms but less than 12 kilograms of fentanyl that were reasonably
foreseeable and attributable to him (USSG §2D1.1(c)(3));

b) Defendant’s offense level is decreased by 2, because Defendant was a minor
participant in the criminal activity (USSG § 3B1.2); and

c) Defendant’s offense level is decreased by 3, because Defendant has accepted
responsibility for Defendant’s crime (USSG § 3E1.1).

Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant does not clearly accept
responsibility for the crime he is pleading guilty to committing; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

4, Sentence Recommendation
The U.S. Attorney agrees to recommend the following sentence to the Court:

a) incarceration at the low end of the Guidelines sentencing range as calculated by
the Court at sentencing, and in no event less than any applicable mandatory
minimum sentence of imprisonment, excluding departures;

b) a fine within the Guidelines sentencing range as calculated by the parties, unless

the Court finds that Defendant is not able, and is not likely to become able, to
pay a fine;
Case 1:18-cr-10350-LTS Document 81 Filed 10/04/19 Page 3 of 7

c) ten years of supervised release;

d) amandatory special assessment of $100, which Defendant must pay to the Clerk
of the Court by the date of sentencing;

e) forfeiture as set forth in Paragraph 6.

5, Waiver of Appellate Rights and Challenges to Conviction or Sentence

Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

a) He will not challenge his conviction on direct appeal or in any other proceeding,
including in a separate civil lawsuit; and

b) He will not challenge his sentence, including any court orders related to
forfeiture, restitution, fines or supervised release, on direct appeal or in any
other proceeding, including in a separate civil lawsuit.

Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will! be final when the Court issues a written judgment after the sentencing hearing
in this case. That is, after the Court issues a written judgment, Defendant will lose the right to

appeal or otherwise challenge his conviction and sentence, regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in

the first place.

Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor engaged in
misconduct serious enough to entitle Defendant to have his conviction or sentence overturned.

6. Forfeiture

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution

3
Case 1:18-cr-10350-LTS Document 81 Filed 10/04/19 Page 4 of 7

of this case, and consents to the forfeiture of all such assets.
7. Civil Liability

This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph | of this Agreement.

8. Breach of Plea Agreement

Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
he provided to the government during investigation or prosecution of his case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

9. Who is Bound by Plea Agreement
This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

10. Modifications to Plea Agreement

This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

% Ps *
Case 1:18-cr-10350-LTS Document 81 Filed 10/04/19 Page 5 of 7

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Jared C. Dolan.

Sincerely,

ANDREW E. LELLING
United States Attorney

px adel ti aay
DA RICCI
Chief, Narcotics and Money Laundering Unit
LEAH FOLEY
Deputy Chief, Narcotics and Money Laundering Unit
KATHERINE FERGUSON
Deputy Chief, Narcotics and Money Laundering Unit

fo JARED C. DOLAN
Assistant U.S. Attorney

aS

an
Case 1:18-cr-10350-LTS Document 81 Filed 10/04/19 Page 6 of 7

 

LINDA RICCI

Chief, Narcotics and Money Laundering Unit

LEAH FOLEY

Deputy Chief, Narcotics and Money Laundering Unit
KATHERINE FERGUSON

Deputy Chief, Narcotics and Money Laundering Unit

 

JARED C. DOLAN
Assistant U.S. Attorney

ACKNOWLEDGMENT OF PLEA AGREEMENT

I have had this letter read to me in my native language and discussed it with my attorney.
The letter accurately presents my agreement with the United States Attorney’s Office for the
District of Massachusetts. There are no unwritten agreements between me and the United States
Attorney’s Office, and no United States government official has made any unwritten promises or
representations to me in connection with my guilty plea. I have received no prior offers to resolve
this case.

I understand the crime I am pleading guilty to, and the mandatory minimum and maximum
penalties for that crime. I have discussed the Sentencing Guidelines with my lawyer and I
understand the sentencing ranges that may apply.

I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charge against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

I am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offense. I believe this Agreement is in my best interest.

ented Df

aniel Hernandez Ixta —
Defendant (/ 4
UAL
/ NT
; Tepaeret
Case 1:18-cr-10350-LTS Document 81 Filed 10/04/19 Page 7 of 7

Date: % sy |e
i 7?

I certify that Daniel Hernandez Ixta has had this Plea Agreement read to him in his native
language and that we have discussed what it means. | believe that he understands the Agreement
and is entering into it freely, voluntarily, and knowingly. I also certify that the U.S. Attorney has
not extended any other offers regarding a change of plea in this

   

“

  

 

Scott Gleason *

Attorney for Defendant
Date: 4, ag /, g
